ICJ_140_ICERD_GEO_RUS_2011-04-01_JUD_01_PO_02_FR.txt.                                                                                170




        Opinion individuelle de M. le juge Owada,
                        président

[Traduction]

   Tâche de la Cour lors de la phase de l’examen des exceptions préliminaires —
Existence d’un « différend » à des fins juridictionnelles — Existence d’un différend
relatif à l’interprétation ou à l’application de la CIEDR au moment du dépôt de la
requête — Nature même du différend porté devant la Cour par la Géorgie.


                           Observations générales

    1. J’ai voté contre la conclusion finale de l’arrêt dans laquelle la Cour
« [d]it qu’elle n’a pas compétence pour connaître de la requête déposée
par la Géorgie » (par 187, dispositif, point 2). La Cour est parvenue à
cette conclusion après avoir décidé a) de rejeter la première exception
préliminaire soulevée par le défendeur, mais b) de retenir la deuxième
exception préliminaire du défendeur (ibid., point 1).
    2. Quoique je souscrive à la conclusion de la Cour concernant la pre-
mière exception préliminaire, telle qu’énoncée au point 1 a) du dispositif,
je suis, en revanche, en désaccord avec la conclusion concernant la
­deuxième exception, telle qu’énoncée au point 1 b) du dispositif, conclu-
 sion qui a trait à la condition de « négociation » aux termes de la clause
 compromissoire contenue à l’article 22 de la convention internationale
 sur l’élimination de toutes les formes de discrimination raciale (ci‑après
 « CIEDR »). C’est pourquoi j’ai décidé de rédiger une opinion dissidente
 commune avec quatre autres juges qui ne souscrivent pas à l’arrêt pour ce
 même motif. La position conjointement adoptée par ces cinq juges, y
 compris moi‑même, relativement à la deuxième exception préliminaire
 soulevée par le défendeur, est exposée dans cette opinion dissidente com-
 mune.
    3. Outre mon désaccord avec l’arrêt en ce qui concerne cette deuxième
 exception, je tiens également à préciser que je suis en désaccord avec cer-
 tains aspects du raisonnement de la majorité en ce qui concerne la pre-
 mière exception préliminaire et, plus particulièrement, avec l’approche
 suivie relativement à l’objet du différend, y compris les questions de savoir
 si la réclamation du demandeur permet d’établir l’existence d’un différend
 relatif à l’interprétation et à l’application de la CIEDR en la présente
 espèce et, dans l’affirmative, si ce différend opposait les Parties au moment
 du dépôt de la requête.
    4. Aussi ai‑je décidé de joindre à l’arrêt la présente opinion indivi-
 duelle, dans laquelle sont exposées mes vues sur la tâche de la Cour à ce
 stade de l’instance, à savoir l’examen des exceptions préliminaires soule-

                                                                                104

     convention sur la discrimination raciale (op. ind. owada) 171

vées par le défendeur, et sur la nature même de la réclamation présentée
par le demandeur en l’espèce.

                La tâche de la Cour lors de la phase
               de l’examen des exceptions préliminaires

   5. Lorsque sont examinées des exceptions préliminaires d’incompé-
tence, la Cour doit déterminer si elle a compétence pour connaître de
l’affaire au fond. Lors de cette phase de l’instance, il ne lui incombe
pas de s’interroger quant au bien‑fondé des arguments des Parties sur
le fond de l’affaire. La question de savoir si la réclamation du deman-
deur selon laquelle le défendeur a violé, au cours de la période précédant
le dépôt de la requête, les obligations qui lui incombent au titre de la
CIEDR est une question qui demandait à être étayée par le deman-
deur, en droit comme en fait, au stade de l’examen au fond. Lors
de la présente phase de l’instance, la Cour devait exclusivement recher-
cher si la réclamation relative à l’interprétation ou à l’application de
la CIEDR, telle que formulée par le demandeur, entrait ou non, au
moment du dépôt de la requête, dans le champ de la compétence que
lui confère la clause compromissoire énoncée dans la Convention
(art. 22).
   6. Pour répondre à cette question ainsi circonscrite, il est important de
commencer par définir le motif d’action invoqué par le demandeur. Dans
sa requête, la Géorgie a défini sa position comme suit :
       « La République de Géorgie, en son nom propre et en qualité de
    parens patriae de ses citoyens, prie respectueusement la Cour de dire
    et juger que la Fédération de Russie, par l’intermédiaire de ses
    organes et agents et d’autres personnes et entités exerçant une
    ­autorité gouvernementale, ainsi que par l’intermédiaire des forces
     séparatistes sud‑ossètes et abkhazes et d’autres agents opérant sur
     ses instructions ou sous sa direction et son contrôle, a violé les obli-
    gations que lui impose la CIEDR :
    a) en se livrant à des actes et pratiques de « discrimination raciale
       contre des personnes, groupes de personnes ou institutions » et en
       ne faisant pas « en sorte que toutes les autorités publiques et ins-
       titutions publiques, nationales et locales, se conforment à cette
       obligation », en violation de l’alinéa a) du paragraphe 1 de l’ar-
       ticle 2 de la Convention ;
    b) en « encourageant, défendant ou appuyant la discrimination
       raciale », en violation de l’alinéa b) du paragraphe 1 de l’article 2
       de la Convention ;
    c) en n’« interdisant pas, par tous les moyens appropriés, y compris,
       si les circonstances l’exigent, des mesures législatives, … la discri-
       mination raciale … et en n’y mettant pas fin », en violation de
       l’alinéa d) du paragraphe 1 de l’article 2 de la Convention ;

                                                                         105

     convention sur la discrimination raciale (op. ind. owada) 172

    d) en ne condamnant pas la « ségrégation raciale » et en n’« éliminant
       pas … toutes les pratiques de cette nature » en Ossétie du Sud et
       en Abkhazie, en violation de l’article 3 de la Convention ;
    e) en ne « condamnant pas toute propagande et toutes organisa-
       tions … qui prétendent justifier ou encourager toute forme de
       haine et de discrimination raciales » et en n’« adoptant pas immé-
       diatement des mesures positives destinées à éliminer toute incita-
       tion à une telle discrimination », en violation de l’article 4 de la
       Convention ;
    f) en portant atteinte à la jouissance, par les populations de souches
       géorgienne, grecque et juive d’Ossétie du Sud et d’Abkhazie, des
       droits de l’homme fondamentaux énumérés à l’article 5 de la
       Convention, en violation de cet article 5 ;
    g) en n’assurant pas « une protection et une voie de recours effec-
       tives » contre les actes de discrimination raciale, en violation de
       l’article 6 de la Convention. » (Requête de la Géorgie, par. 82.)
Dans les conclusions finales exposées dans son mémoire du 2 sep-
tembre 2009, la Géorgie a précisé sa demande comme suit :
       « Sur la base des éléments de preuve et des arguments juridiques
    soumis dans le présent mémoire, la Géorgie prie la Cour de dire et
    juger :
    que la Fédération de Russie a, par l’intermédiaire de ses organes et
    agents et d’autres personnes ou entités exerçant une autorité gouverne-
    mentale, ainsi que par l’intermédiaire des autorités gouvernementales
    de facto d’Ossétie du Sud et d’Abkhazie et des milices opérant dans ces
    régions, violé les dispositions des alinéas a), b) et d) du paragraphe 1
    de l’article 2, de l’article 3 et de l’article 5 de la convention de 1965 par
    les actions suivantes : i) nettoyage ethnique à l’encontre des Géorgiens
    d’Ossétie du Sud ; ii) déni du droit de retour des Géorgiens en Ossétie
    du Sud et en Abkhazie ; et iii) destruction de la culture et de l’iden­-
    tité géorgiennes en Ossétie du Sud et en Abkhazie. » (Mémoire de la
    Géorgie, vol. I, p. 407 ; les italiques sont de moi.)
   7. Il ressort clairement de cette conclusion présentée par la Géorgie
que celle‑ci accuse la Fédération de Russie d’avoir, par sa conduite, violé
les obligations que lui impose la CIEDR dans les régions de l’Ossétie du
Sud et de l’Abkhazie au cours de la période allant de l’entrée en vigueur
de la Convention entre les deux Etats jusqu’au dépôt de la requête en la
présente espèce. (Il est vrai que la Géorgie se réfère également à certains
événements antérieurs à cette période, mais, ainsi qu’elle le reconnaît
elle‑même, ceux‑ci sont sans pertinence d’un point de vue juridique aux
fins du présent différend — qui a été porté devant la Cour sur la base de
l’article 22 et, partant, est soumis à la limitation ratione temporis qui
découle de cette disposition —, sauf pour démontrer que le différend allé-
gué, qui s’est fait jour avant l’entrée en vigueur de la CIEDR, a continué
d’exister après 1999.)

                                                                             106

     convention sur la discrimination raciale (op. ind. owada) 173

   8. C’est au stade de l’examen au fond que la Cour devait trancher la
question de savoir si cette thèse de la Géorgie consistant à tenir la Fédé-
ration de Russie pour responsable d’actes internationalement illicites au
regard de la CIEDR, y compris les actes ou omissions que le défendeur
aurait commis en participant à la force de maintien de la paix, est justifiée
en droit et en fait. Selon moi, la Cour ne devait pas — et ne pouvait d’ail-
leurs pas — se prononcer sur le bien‑fondé de cette réclamation à ce stade
préliminaire de l’instance.
   9. Par conséquent, il incombait d’abord à la Cour de rechercher si
cette réclamation de la Géorgie pouvait lui permettre d’établir l’exis-
tence d’un différend entre le demandeur et le défendeur, au sens générale-
ment admis que revêt ce terme en droit international général et dans sa
jurisprudence constante et, en pareil cas, si ce différend constituait un
dif­férend « touchant l’interprétation ou l’application de la [CIEDR] »
(CIEDR, art. 22 ; requête, par. 18). Dans l’affirmative, il lui fallait alors
rechercher si ce différend existait entre les Parties au moment du dépôt de
la requête de la Géorgie.



       Existence d’un « différend » à des fins juridictionnelles

    10. S’agissant de la première question, celle de savoir s’il existe entre
le demandeur et le défendeur un différend relatif à la CIEDR, l’arrêt
­commence par un examen de ce qu’est un différend. A cet égard, la Cour
 cite la définition bien connue que la Cour permanente de Justice inter­
 nationale (ci‑après « CPJI ») a donnée dans l’affaire des Concessions Ma-
 vrommatis en Palestine (arrêt no 2, 1924, C.P.J.I. série A no 2 ; ci‑après
 « Mavrommatis »), selon laquelle « [u]n différend est un désaccord sur un
 point de droit ou de fait, une contradiction, une opposition de thèses juri-
 diques ou d’intérêts entre deux personnes » (arrêt, par. 30). Selon moi,
 cette définition englobante et générale peut effectivement servir de point
 de départ de l’analyse en la présente espèce.
    La définition classique donnée par la CPJI a été précisée en 1962 dans
 un dictum de la Cour dans les affaires du Sud‑Ouest africain (Ethiopie
 c. Afrique du Sud ; Libéria c. Afrique du Sud), exceptions préliminaires
 (ci‑après « Sud‑Ouest africain »). Après avoir cité le passage pertinent de
 l’affaire Mavrommatis, l’arrêt de 1962 se poursuit comme suit :
    « il ne suffit pas que l’une des parties à une affaire contentieuse
    affirme l’existence d’un différend avec l’autre partie. La simple affir-
    mation ne suffit pas pour prouver l’existence d’un différend, tout
    comme le simple fait que l’existence d’un différend est contestée ne
    prouve pas que ce différend n’existe pas. Il n’est pas suffisant non
    plus de démontrer que les intérêts des deux parties à une telle affaire
    sont en conflit. Il faut démontrer que la réclamation de l’une des par-
    ties se heurte à l’opposition manifeste de l’autre. D’après ce critère,

                                                                         107

     convention sur la discrimination raciale (op. ind. owada) 174

     l’existence d’un différend entre les parties devant la Cour [dans cette
     affaire] ne saurait faire de doute puisqu’il résulte clairement de leurs
     attitudes opposées à propos de l’accomplissement des obligations du
     Mandat par le défendeur, en sa qualité de Mandataire. »
     (C.I.J. Recueil 1962, p. 328 ; les italiques sont de moi.)
   11. Se fondant sur cet important dictum, la Cour examine ensuite dans
le présent arrêt les éléments de preuve concrets qui lui ont été présentés
par le demandeur, précisant qu’« elle doit établir si la Géorgie a formulé
une réclamation en ce sens et si celle‑ci s’est heurtée à l’opposition mani-
feste de la Fédération de Russie, de sorte qu’il existe un différend au sens
de l’article 22 de la CIEDR » (arrêt, par. 31 ; les italiques sont de moi).
Ainsi que cela sera exposé ci‑dessous de manière plus détaillée (voir les
paragraphes 22‑24 de la présente opinion), cette approche donne lieu
dans l’arrêt à une analyse approfondie de chaque élément de preuve pré-
senté par la Géorgie afin de rechercher si celle‑ci y a formulé des alléga-
tions suffisamment précises et si la Fédération de Russie a effectivement
eu l’occasion de manifester concrètement son opposition à ces allégations.
Selon moi, cela revient à considérer que, aux fins d’établir l’existence d’un
différend entre les parties, le demandeur est tenu d’établir l’existence d’un
acte positif par lequel s’est manifestée l’opposition du défendeur ; il s’agit là
d’un nouveau critère fort strict, qui n’est énoncé dans aucun des deux
précédents cités ci‑dessus. Or, pareil critère ne permettrait pas de discer-
ner l’existence d’un différend lorsque les réclamations se heurtent, ainsi
que je le préciserai ci‑dessous, à une dénégation pure et simple au motif
que les faits dont il est tiré grief ne concernent pas le défendeur.
   12. L’illogisme de cette approche suivie dans le présent arrêt apparaît à
la lecture de l’intégralité du passage pertinent des affaires du Sud‑Ouest
africain, replacé dans son contexte global. Il appert en effet de la dernière
phrase de l’extrait précité que la Cour a, dans les arrêts en question, simple-
ment cherché à clarifier ce que sa devancière avait indiqué en l’affaire
Mavrommatis. Autrement dit, cette phrase, même si elle n’est pas suffisam-
ment bien formulée, a pour objet de préciser que, dans les affaires où un
conflit d’intérêts entre les parties est en cause, il ne suffit pas que l’une
d’elles affirme que les intérêts des deux parties sont en conflit, mais il lui
faut démontrer que la réclamation formulée par le demandeur se heurte à une
attitude d’opposition manifeste du défendeur et ce, quel qu’en soit le
motif. Cela ne revient nullement à dire que le demandeur est tenu d’établir
l’existence d’« un acte positif par lequel s’est manifestée l’opposition »
du défendeur.

   13. Dans les arrêts qu’elle a rendus en 1962 dans les affaires du Sud‑Ouest
africain, la Cour a d’ailleurs conclu que, « [d]’après ce critère, l’existence
d’un différend entre les parties devant la Cour ne saurait faire de doute
puisqu’il résulte clairement de leurs attitudes opposées » (C.I.J. Recueil 1962,
p. 328 ; les italiques sont de moi). Il apparaît donc tout à fait clairement
qu’elle n’entendait pas, par le prononcé précité figurant dans son arrêt

                                                                             108

     convention sur la discrimination raciale (op. ind. owada) 175

de 1962, signifier qu’il convenait d’infléchir la définition donnée par la CPJI
en l’affaire Mavrommatis en allant jusqu’à imposer au demandeur de satis-
faire à la condition stricte consistant à établir l’existence d’un acte positif par
lequel s’est manifestée l’opposition de la partie adverse.


          Existence d’un différend relatif à l’interprétation
         ou à l’application de la CIEDR au moment du dépôt
                             de la requête

    14. Même si l’existence d’un différend est établie, il convient, afin de
 satisfaire à la condition de compétence énoncée à l’article 22 de la CIEDR,
 de démontrer que ce différend « touch[e] l’interprétation ou l’application
 de [cette] convention » et qu’il existait au moment du dépôt de la requête.
 Dans le présent arrêt, la Cour a conclu qu’un tel différend existait bel et
 bien au moment du dépôt de la requête, mais seulement en ce qui concerne
 la situation qui s’est fait jour à partir du 9 août. Selon moi, cette appré-
ciation est erronée. Je ne pense pas que la Cour, aux fins d’établir sa com-
pétence, soit tenue de déterminer avec précision le moment où le différend
s’est fait jour. Ce nonobstant, cette question de savoir si le différend n’a
surgi qu’à l’égard d’événements postérieurs au 9 août, ou bien avant cette
date, revêt une grande importance juridique, puisqu’elle est liée à celle de
la nature même du différend et, partant, à celle des négociations qui est
abordée dans le cadre de l’examen de la deuxième exception préliminaire.
    15. A cet égard, la Cour reconnaît dans le présent arrêt que « des diffé-
rends ont effectivement surgi entre le mois de juin 1992 et le mois d’août 2008
au sujet des événements en Abkhazie et en Ossétie du Sud », mais précise que
« [c]es différends portaient sur une série de questions, parmi lesquelles le sta-
tut de l’Abkhazie et de l’Ossétie du Sud, le déclenchement de conflits armés
ou des violations alléguées du droit international humanitaire et du droit
relatif aux droits de l’homme, y compris des droits des minorités ». Dès lors,
la Cour définit comme suit le cadre de son examen : « [c]’est … dans cette
 situation complexe qu’il convient d’établir si le différend allégué par la Géorgie
 et nié par la Fédération de Russie existe » (arrêt, par. 32 ; les italiques sont
 de moi). Cela étant posé, la Cour retrace l’évolution des conflits en Abkhazie
 et en Ossétie du Sud à partir du début des années 1990, en se penchant sur
 les résolutions relatives au rétablissement de la paix dans la région adoptées
 par le Conseil de sécurité au cours de cette décennie, et précise que ce cadre
 historique forme « une part importante du contexte dans lequel les déclara-
tions invoquées par les Parties ont été faites » (ibid., par. 39).
    16. Cette approche, qui vise à définir le contexte dans lequel doivent
être examinés les éléments de preuve concrets qui se rapportent à l’exis-
tence d’un différend relatif à la CIEDR, paraît hautement problématique.
En effet, ainsi que cela ressort clairement de l’historique général de ce
­tragique épisode qu’ont connu l’Abkhazie et l’Ossétie du Sud, le proces­-
 sus par lequel le différend s’est fait jour n’a pas été statique ; il s’agit
 au contraire d’un processus qui a évolué au fil des ans. C’est pourquoi la

                                                                               109

     convention sur la discrimination raciale (op. ind. owada) 176

tentative de la Cour d’apprécier toute l’histoire des conflits du début des
années 1990 en Abkhazie et en Ossétie du Sud, ainsi que l’évolution de la
relation entre le demandeur et le défendeur, à travers le prisme uniforme
des « accords conclus dans les années 1990 et [des] résolutions que le
Conseil de sécurité a adoptées à partir de cette période » présentait le
risque de donner une image quelque peu déformée du contexte du diffé-
rend. Le fait que soit entérinée dans l’arrêt l’idée selon laquelle la Fédéra-
tion de Russie n’a agi qu’en qualité de « facilitateur » pendant toute la
durée du processus — processus au cours duquel la situation créée par les
Parties s’est pourtant transformée considérablement — illustre parfaite-
ment cette approche. (Ainsi, il est fait référence dans l’arrêt aux débats au
Conseil de sécurité où le défendeur était considéré comme un facilitateur et
où le demandeur a gardé le silence. Or, on pourrait au moins soutenir,
sans pour autant prendre position sur la question, que le silence que
celui‑ci a observé à l’égard de l’objet du différend peut s’expliquer par le
contexte dans lequel se déroulaient les débats en question, à savoir celui de
l’enceinte multilatérale du Conseil de sécurité, qui s’intéressait essentielle-
ment à la situation du point de vue du rétablissement et du maintien de la
paix dans la région.)
   17. Selon moi, il est aisé de discerner, dans les relations bilatérales entre
la Géorgie et la Fédération de Russie, une cristallisation de plus en plus
prononcée, au fil des ans, du différend relatif aux questions du nettoyage
ethnique de la population dans la région et du traitement des réfugiés et des
personnes déplacées. Ce différend a fini par être défini en des termes plus
clairs, en particulier dans la période qui a suivi la prise de fonctions du
nouveau président de la Géorgie en 2004. Il ressort des déclarations
publiques faites dans cette période que le contexte du différend dans
son ensemble a alors connu une transformation très importante. Ainsi, cer-
tains des documents et déclarations ayant trait aux propos tenus par le
président qui ont été présentés par le demandeur attestent clairement l’exis-
tence d’un différend opposant celui‑ci au défendeur relativement à des
questions qui, sur le fond, entrent manifestement dans les prévisions de
la CIEDR.
   18. Certes, la Convention n’est pas explicitement mentionnée dans ces
déclarations du président, mais les références expresses à des actes de net-
toyage ethnique et au traitement des réfugiés et des personnes déplacées
dans la région y abondent.
   A cet égard, il est utile de rappeler que, ainsi que la Cour le reconnaît
elle‑même dans son arrêt (par. 30), elle a toujours estimé que,
     « parce qu’un Etat ne s’est pas expressément référé, dans des négocia-
     tions avec un autre Etat, à un traité particulier qui aurait été violé
     par la conduite de celui‑ci, il n’en découle pas nécessairement que le
     premier ne serait pas admis à invoquer la clause compromissoire
     dudit traité » (Activités militaires et paramilitaires au Nicaragua et
     contre celui‑ci (Nicaragua c. Etats‑Unis d’Amérique), compétence et
     recevabilité, arrêt, C.I.J. Recueil 1984, p. 428, par. 83).

                                                                            110

     convention sur la discrimination raciale (op. ind. owada) 177

Dans cette même affaire des Activités militaires et paramilitaires au Nica-
ragua et contre celui‑ci (Nicaragua c. Etats‑Unis d’Amérique), compétence
et recevabilité (ci‑après « Activités militaires et paramilitaires »), la Cour a
en outre indiqué, au sujet de la situation alors à l’examen :
        «Les Etats‑Unis [le défendeur] savaient avant l’introduction de
     la présente instance que le Nicaragua [le demandeur] affirmait que
     leur comportement constituait une violation de leurs obligations
     internationales ; ils savent maintenant qu’il leur est reproché d’avoir
     violé [le] traité [dont la clause compromissoire est invoquée]. »
     (C.I.J. Recueil 1984, p. 428, par. 83.)
Le raisonnement que la Cour a suivi dans cette affaire peut être appliqué
presque mot pour mot en la présente espèce, si l’on remplace les noms du
demandeur et du défendeur par ceux des Etats concernés.
   19. Dans le présent arrêt, tout en reprenant ce raisonnement suivi en
l’affaire des Activités militaires et paramilitaires, la Cour soutient néan-
moins que, « dans ses échanges avec l’autre Etat … [un Etat] doit … s’être
référé assez clairement à l’objet du traité pour que l’Etat contre lequel il
formule un grief puisse savoir qu’un différend existe ou peut exister à cet
égard », avant de préciser
        « Une référence expresse ôterait tout doute quant à ce qui, selon
     cet Etat, constitue l’objet du différend et permettrait d’en informer
     l’autre Etat. Les Parties conviennent qu’une telle référence n’a pas
     été faite en la présente espèce. » (Arrêt, par. 30.)
   20. Selon moi, cette proposition formulée dans l’arrêt est non seule-
ment dépourvue de pertinence puisque pareille « référence expresse » ne
constitue pas une exigence juridique aux fins d’établir l’existence du diffé-
rend, mais elle risque même d’induire en erreur si elle est interprétée
comme laissant entendre que l’absence de « référence expresse » en la pré-
sente espèce pourrait constituer un élément revêtant une certaine perti-
nence juridique, contrairement à ce qui appert du passage précité de
l’arrêt en l’affaire des Activités militaires et paramilitaires.
   21. Il est incontestable que le demandeur a, à maintes reprises, indiqué
tout à fait clairement que, selon lui, les questions en litige avec le défen-
deur étaient le « nettoyage ethnique » et le « retour des réfugiés » — qui
constituent à l’évidence d’importantes questions relevant de la CIEDR —
dans la région, même si ces questions ont été soulevées dans le cadre des
problèmes plus généraux de l’intégrité territoriale de la Géorgie, du statut
juridique de l’Abkhazie et de l’Ossétie du Sud, et du déclenchement de
conflits armés dans cette région. Le fait que les protestations élevées par
la Géorgie dans ses communications diplomatiques ou dans le cadre d’en-
ceintes multilatérales portaient essentiellement sur ces problèmes d’ordre
plus général ne signifie pas nécessairement que, selon le demandeur, les
questions du nettoyage ethnique et du statut des réfugiés n’étaient pas
importantes en elles‑mêmes, dès lors qu’elles pouvaient être incorporées

                                                                            111

     convention sur la discrimination raciale (op. ind. owada) 178

dans ces protestations globales en tant qu’éléments faisant partie inté-
grante de la réclamation formulée à l’encontre du défendeur relativement
à la situation en Abkhazie et en Ossétie du Sud.
   22. L’observation formulée ci‑dessus est importante particulièrement
pour apprécier la nature du différend en la présente espèce, étant donné la
manière dont la Cour a, dans son arrêt, tenté de déterminer la valeur pro-
bante d’un certain nombre de documents et de déclarations publics relatifs à
la période allant de 1999 à 2008 qui ont été présentés par le demandeur
comme se rapportant à l’objet de ce différend. En effet, ces très nombreux
éléments de preuve ont, pour l’essentiel, été considérés isolément et ont fait
l’objet d’une analyse minutieuse. Par cette méthode, la Cour a tenté de
déterminer si chacun de ces éléments suffisait à démontrer que le demandeur
avait formulé une réclamation concrète entrant dans le champ de la CIEDR
et si le fait auquel renvoyait l’élément en question avait ou non donné lieu à
un acte positif par lequel se manifesterait l’opposition du défendeur.
   23. A cet égard, il convient cependant de soulever un important point
de droit. Dans le cadre de son examen de la valeur probante de différents
documents et déclarations publics relatifs à la position des autorités géor-
giennes, la Cour semble considérer que ceux‑ci ont pu ne pas être portés
à la connaissance du défendeur par le demandeur ou que ce dernier n’a
présenté aucun élément indiquant que le défendeur en avait eu connais-
sance (voir arrêt, par. 104).

   24. Or, il n’existe aucune règle de droit international imposant à la partie
requérante, en tant que condition juridique pour établir l’existence d’un dif-
férend, de notifier au préalable sa réclamation à la partie adverse. Pour
qu’un différend existe entre deux parties, la partie adverse doit, de toute évi-
dence, avoir connaissance de la position opposée du requérant sur la ques-
tion en cause. En la présente espèce, je considère que cet élément, selon lequel
« la partie adverse doit avoir connaissance de la position opposée du requé-
rant », a été amplement démontré par l’attitude du défendeur consistant à
rejeter clairement la réclamation formulée par le demandeur relativement au
nettoyage ethnique et au statut des réfugiés et des personnes déplacées dans
la région. Le défendeur a fondé ce rejet sur le motif apparent qu’il s’agissait
d’une question qui ne le concernait pas d’un point de vue juridique. Aussi
devait‑il avoir parfaitement connaissance de la position opposée du deman-
deur, tout en contestant la validité juridique de la réclamation en ce qu’elle
était formulée à son encontre. Si le principe selon lequel la partie adverse
doit avoir connaissance de la position opposée du requérant est valide en soi,
cela ne justifie pas pour autant celui, totalement différent, selon lequel le
requérant serait, pour que le différend prenne naissance, juridiquement tenu
de porter la question, en tant que constituant un différend entre les deux
parties, à la connaissance de la partie adverse. Ainsi que la Cour l’a précisé
dans l’avis consultatif qu’elle a donné sur l’Interprétation des traités de paix
conclus avec la Bulgarie, la Hongrie et la Roumanie, première phase, avis
consultatif, la question de savoir s’il existe un différend demande en effet à
être établie objectivement par la Cour (C.I.J. Recueil 1950, p. 74).

                                                                            112

     convention sur la discrimination raciale (op. ind. owada) 179

         La nature même du différend porté devant la Cour
                          par la Géorgie

   25. Ainsi qu’il appert de sa requête et de son mémoire (voir para. 6,
ci‑dessus), la Géorgie soutient que la Fédération de Russie a violé les obli-
gations que lui impose la CIEDR, notamment en « se livrant à des actes et
pratiques de « discrimination raciale… » et en ne faisant pas « en sorte que
toutes les autorités publiques et institutions publiques … se conforment à
cette obligation », en violation de l’alinéa a) du paragraphe 1 de l’article 2
de la Convention » ; en « « encourageant, défendant ou appuyant la discri-
mination raciale », en violation de l’alinéa b) du paragraphe 1 de l’article 2
de la Convention » ; et en « n’« interdisant pas … la discrimination raciale …
et en n’y mettant pas fin », en violation de l’alinéa d) du paragraphe 1 de
l’article 2 de la Convention » (requête, par. 82). La Géorgie a développé ces
points lorsqu’elle a explicité sa position pendant la procédure orale, préci-
sant qu’elle tenait la Fédération de Russie pour responsable non seulement
de son propre comportement en tant qu’Etat partie à la CIEDR agissant en
son nom propre, mais aussi de sa conduite — actes ou omissions — en tant
que membre de la force de maintien de la paix de la Communauté des Etats
indépendants (ci‑après « CEI »), agissant dans le cadre du mandat autorisé
par l’Organisation des Nations Unies.
   26. Autrement dit, la Géorgie tient la Fédération de Russie pour res-
ponsable de ses actes ou omissions qui, selon elle, constituent des viola-
tions d’obligations au titre de la CIEDR, que le défendeur ait agi en son
propre nom ou en sa qualité de membre de la force de maintien de la paix
de la CEI. Cette réclamation repose sur la thèse du demandeur selon
laquelle le défendeur doit être tenu pour responsable de tous actes ou
omissions constitutifs de violations d’obligations au titre de la CIEDR
qui auraient été commis par les forces auxquelles participait la Fédération
de Russie en Ossétie du Sud et en Abkhazie, dès lors que les actes ou
omissions dont il est tiré grief sont juridiquement imputables aux autori-
tés de cet Etat. Le défendeur, quant à lui, rejette cet argument en faisant
valoir que les actes ou omissions dont il est tiré grief sont avant tout
attribuables aux autorités séparatistes d’Ossétie du Sud et d’Abkhazie, et
qu’il s’agit donc de questions qui doivent être réglées par la Géorgie et
lesdites autorités. Le défendeur soutient en outre que ces questions ne
concernent nullement la Fédération de Russie en tant que partie à la
CIEDR, étant donné que ses forces agissaient dans le cadre des mandats
qu’elles s’étaient vu conférer pour participer au maintien de la paix et que
la Fédération de Russie jouait le rôle de facilitateur, conformément aux
résolutions pertinentes du Conseil de sécurité.
   27. Nul ne conteste que les deux Parties puissent apprécier différemment
les circonstances factuelles de l’affaire. Il est cependant important de relever
que ces vues opposées du demandeur et du défendeur reflètent des concep-
tions différentes de la nature des activités qu’ont menées les forces de la
Fédération de Russie en Ossétie du Sud et en Abkhazie pendant la période
considérée et, partant, de la nature même du différend. Cette divergence de

                                                                            113

     convention sur la discrimination raciale (op. ind. owada) 180

positions juridiques sur ce qui constitue le différend en la présente espèce
apparaît clairement comme un « désaccord sur un point de droit » et « une
opposition de thèses juridiques » (Mavrommatis, arrêt, par. 30) entre les
deux Parties touchant l’interprétation et l’application de la CIEDR.

   28. Il va sans dire qu’il s’agit là de questions totalement ouvertes qui
devaient être examinées lors de la phase du fond, notamment sous l’angle
de la responsabilité de l’Etat à raison des violations alléguées de certaines
obligations découlant de la CIEDR et de l’imputabilité de ces violations
aux membres d’une mission de maintien de la paix agissant dans le cadre
d’un mandat des Nations Unies ou de la CEI. Si l’affaire s’était poursui-
vie, la Cour aurait dû se pencher sur ces questions en élaborant sa déci-
sion au fond. Quoi qu’il en soit, cet aspect de l’affaire relève du fond de la
demande telle que formulée par le demandeur. Certes, les deux Parties
ont, au cours de la présente phase consacrée à l’examen des exceptions
préliminaires d’incompétence, exposé certains arguments relatifs à leur
position sur ce point, touchant ainsi au fond de la demande principale
dans la mesure qui leur semblait nécessaire pour faire valoir leur thèse
relative à la question de la compétence. Ce nonobstant, la Cour ne pou-
vait et ne devait pas, afin d’assurer une bonne administration de la justice,
se pencher sur cet aspect de la demande à ce stade, sans que les Parties
n’aient pleinement exposé leurs positions. S’il ne lui était pas possible de
se prononcer sur la question de sa compétence sans se livrer à pareil exa-
men, elle aurait dû faire usage de la possibilité que lui offre le para-
graphe 9 de l’article 79 de son Règlement en déclarant que « [cette
exception (c’est‑à‑dire la première exception préliminaire soulevée en la
présente espèce)] n’a[vait] pas dans les circonstances de l’espèce un carac-
tère exclusivement préliminaire ». En dernière analyse, je considère donc
que, à ce stade de la présente instance, la Cour ne devait, ni même ne
pouvait, se pencher plus avant sur cette question qui relève clairement du
fond de l’affaire, et qu’elle devait se contenter de confirmer l’existence
d’un différend relatif à l’interprétation et à l’application de la CIEDR
entre le demandeur et le défendeur.
   29. Pour toutes ces raisons, je suis d’avis que la méthode d’analyse qui
a été suivie dans l’arrêt en ce qui concerne la première exception prélimi-
naire a sensiblement transformé la nature du différend porté devant la
Cour par le demandeur et conduit celle‑ci à abréger indûment la durée
constatée de l’existence de ce différend. De toute évidence, cela n’a pas été
sans conséquence pour la période qui a été considérée aux fins de l’exa-
men de la deuxième exception préliminaire. Je suis donc au regret de ne
pouvoir souscrire à l’approche adoptée par la Cour en ce qui concerne la
première exception préliminaire.

                                                 (Signé) Hisashi Owada.




                                                                          114

